Citation Nr: 0922404	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from August 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

The Veteran contends he has PTSD as a result of two in-
service stressors, which he claims occurred while he was 
stationed in Saudi Arabia as part of Operation Desert Storm.  
He claims that he and a fellow service member, D.K., 
mistakenly fired a warning shot in front of an NCO (non-
commissioned officer) who they thought was the enemy 
penetrating the perimeter.  He also claims that he and D.K. 
fired at and killed two Sri Lankan teenagers who were driving 
a jeep toward their position and did not stop when requested.  
While the Board acknowledges the Veteran's accounts of his 
in-service stressors, the law requires some sort of 
verification or corroboration of such claimed stressors when 
there is no support in the record of his participation in 
combat.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997).




With regard to the issue of a current diagnosis, the Board 
notes that review of VA treatment records dated from February 
2005 to April 2006 discloses that the Veteran was diagnosed 
with and treated for PTSD as well as depression.  At an 
outpatient PTSD screening in August 2005, it was noted that 
he met the DSM-IV criteria for PTSD, and that he reported 
combat exposure.  Approximately three weeks later, when the 
Veteran returned to start treatment for PTSD, he said he was 
interested in medication but not group therapy.  In October 
2005, he said his PTSD symptoms were not as prevalent since 
starting on Celexa.  In April 2006 his PTSD screen was 
negative.  He was noted to have depression, NOS (not 
otherwise specified) and PTSD, but appeared considerably 
improved.

The Board recognizes that the RO fully developed and 
adjudicated the claim which was filed by the Veteran, i.e., 
seeking service connection for PTSD.  Regrettably, however, 
we cannot go forward to a final decision on the appeal, in 
light of recent judical caselaw.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet.App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record). 

Based on the diagnosis of depression in the Veteran's VA 
treatment records, the Board concludes that this matter must 
be remanded for consideration of this claim pursuant to the 
Clemons precedent.  Also, the issue on appeal has been 
recharacterized, on the first page of this decision.  We 
defer to the RO as to whether, on remand, a medical 
examination is required in order to reconcile the various 
diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim in 
light of the holding in Clemons v. 
Shinseki, supra.  

2.  If deemed necessary, schedule the 
Veteran an examination regarding his claim 
for service connection for a mental 
disorder, to include PTSD.  The claims 
folder must be made available to the 
examiner for review.  All indicated tests, 
if any, should be conducted. 

a.  As part of the examination report, 
the examiner is requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., to at at least a 
50-50 degree of probability or 
greater), that -

i.  the Veteran has PTSD due to a 
specified in-service stressor (these 
stressors should be provided to the 
VA examiner in detail), and

ii.  if the Veteran has a diagnosis 
other than PTSD, whether such other 
mental health disorder is related to 
an event, injury, or disease in 
service.

b.  In rendering any opinions, the 
examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  A complete 
rationale must be provided for all 
opinions expressed

3.  After the above actions have been 
completed, the Veteran's claim should be 
readjudicated.  If, upon readjudication, 
the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

